    Case 3:20-cv-01431-G Document 7 Filed 06/08/20                  Page 1 of 1 PageID 18



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JAMES BARRAL and STEPHANIE BARRAL,                    §
                                                      §
                       Plaintiff,                     §
                                                      §
       v.                                             §       Case No. 3:20-cv-01431-G
                                                      §
CONN APPLIANCES, INC.,                                §
                                                      §
                       Defendant.                     §

            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       JAMES BARRAL and STEPHANIE BARRAL (Plaintiffs), by and through their attorneys,

and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) (Dismissal of Actions-Voluntary Dismissal By

Plaintiff Without Court Order) voluntarily dismiss the above captioned matter without prejudice,

each party to bear its own fees and costs.

                                                      Respectfully submitted,

Dated: June 8, 2020                                   /s/ Adam T. Hill
                                                      Adam T. Hill
                                                      The Law Offices of Jeffrey Lohman, P.C.
                                                      28544 Old Town Front Street, Suite 201
                                                      Temecula, CA 92880
                                                      T: (657) 236-92590
                                                      F: (602) 857-8207
                                                      AdamH@jlohman.com

                                                      Attorneys for Plaintiffs,
                                                      JAMES BARRAL and
                                                      STEPHANIE BARRAL

                                    CERTIFICATE OF FILING

       I hereby certify that on June 8, 2020, a true and correct copy of the foregoing was filed with
the Clerk of the Court by using the CM/ECF System with service on all parties of record via same.

                                                      /s/ Adam T. Hill
                                                      Adam T. Hill
